Title: To George Washington from Richard Peters, 7 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir,
                            War Office June 7th 1781
                        
                        We have the honor to enclose a Resolve of Congress for the supply of the Army by contract and of the Board’s
                            Report on the subject. As your Excelly is best acquainted with the operations of the Campaign and has the power vested in
                            you by the Resolve of the 25th February 1780 we request you will please to point out the Magazines or
                            places of Deposit to which the provisions should be collected and the quantities at each Magazine as this will be
                            absolutely necessary in completing the contracts. We have the honor to be with the highest respect your Excelly’s Most Obt
                            Servt
                        
                            Richard Peters By Order

                        
                     Enclosure
                                                
                            
                                Gentlemen,
                                Philada 23rd May 1781
                            
                            A Resolution of Congress of the 26th of August 1778 impowers the Commander in Chief or the Commanding
                                Officer of a seperate Army to fix the ration issued to our Troops. The impossibility of procuring the small parts of
                                Rations allowed by Resolve of Congress the 4th Novr 1775 to supply the Army induced the Commander in Chief to fix a
                                Ration to one pound of Flour, one pound of beef, or three quarters of a pound of pork and in lieu of milk, molasses,
                                rice & a fill of Rum or other spirits. The articles of soap and Candles must be procured from the tallow of
                                the Cattle used with the Army the proceeds of which will be sufficient for that purpose. The above mentioned ration in
                                my opinion is sufficient for the Troops, and the Rum an equivalent for the small parts thereof. Fish is an article the
                                Soldiery do not like, nor will they accept of it only chance days when there is a scarcity of beef.
                            The value of the above mentioned rations will depend on the places where you engage your contractors to
                                deposit or deliver and in my opinion the under mentioned allowances for reasonable places of deposit will be 
                            sufficient 
                            
                                
                                    
                                    Viz.
                                     
                                    1 lb. Flour
                                     
                                    2d. 1/2
                                
                                
                                     including
                                    
                                    
                                    1 Beef or 3/4 pork
                                    
                                    6
                                
                                
                                     1st Quarter 
                                    
                                    
                                    1 Gill rum 
                                    
                                    
                                         2 1/2
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                     11d.
                                
                            
                            Agreeable to the above ration you will please calculate your supplies and when you fix upon your places
                                of deposit and the method in which you mean to have your supplies delivered I make no doubt you will have many persons
                                offering to engage. I have the honor to be &c
                            Copy
                            
                                Eph. Blaine C.G.P. 
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office June 7th 1781
                            
                            The Board have the honor to enclose Congress a list of the component articles of a ration and an Estimate
                                of the price thereof in the whole amounting to eleven ninetyeths of a dollar in specie. The calculations are founded
                                on the prices in this State and therefore exhibit no certain rule for other parts of the continent which from the
                                nature of things must vary according to circumstances: the difference should therefore be well considered in framing
                                the contracts.
                            The Board have Estimated the number of Rations for the Northern and Southern Armies respectively on a
                                supposition of the different quotas being entirely compleat agreeable to the establishment of the third day of October
                                1780 and tho’ it is not probable that the States will furnish the number of troops required in a short time, Yet the
                                Board had no other fixed rule to govern them. If they had adopted any other principle they could only have determined
                                by conjecture. It is also to be observed that it is probable Militia will be called into service in proportion as the
                                regular Troops are defective; if however Congress should be of opinion that so great a number of Rations are not
                                necessary they will be pleased to direct the deductions to be made in such a proportion as their wisdom shall suggest.
                            The Board have not considered it as referred to them to enter minutely into the detail of the contracts
                                as no doubt every thing on the subject will be considered by those whose duty it is to superintend the making them. It
                                will be proper in our opinion to have larger supplies at one time of the Year than at another according to the
                                strength of the Army which will depend as well on its casualties as it’s organization. If the Lines were filled the
                                contracts might be made to continue. But if the Army is in part as it probably will be composed of Militia or Levies
                                for certain number of Months of course larger supplies should be contracted for at one period than at another. The
                                provision for the Southern Army should be greater in Winter than in Summer as the periods of operation in the two
                                Armies are in a great measure reversed.
                            The Board have wrote to the Commander in Chief to point out the places of deposit as he has the
                                directions of the operations of the Campaign the Board thought it necessary to consult him on the occasion that in
                                forming the contracts his views might be adopted and his measures facilitated.
                            The Resolve of Congress under which this Estimate furnished does not designate by whom the contracts are
                                to be made. We presume however that all public contracts should be made by the Executive Officers of the several
                                departments under the direction of the Superintendant of Finance as by the Regulations of his Department he is to "direct and controul all persons employed in procuring supplies
                                for the public service and in the expenditure of public “money" and he has besides the disposition of all specific
                                supplies. We mention this circumstance that the business may be complete when passed upon and that the Commissary Genl
                                of Purchases may have explicit orders on the subject. We have the Honor to be with great Respect your Excellency’s
                                very obedt Servt
                            
                                Wm Grayson By order
                            
                            
                                P.S. South Carolina and Georgia are excepted as it is supposed it will not be practicable to engage
                                    provisions by contract in those states.
                            
                        
                        
                    